    Case: 1:13-cv-05702 Document #: 286 Filed: 11/29/18 Page 1 of 1 PageID #:6810
    Case: 18-1966    Document: 00713328262           Filed: 11/29/2018   Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                     Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                           Phone: (312) 435-5850
             Chicago, Illinois 60604                                                 www.ca7.uscourts.gov




 November 29, 2018



By the Court:


                                         D&B II ENTERPRISES LLC, doing business as BAIN
                                         ACCOUNTING/TAX on behalf of itself
                                         and all others similarly situated,
                                         Plaintiff - Appellant

 No. 18-1966                             v.

                                         UNIVERSAL TAX SYSTEMS, INCORPORATED, a Virginia corporation
                                         doing business
                                         as CCH SMALL FIRM SERVICES,
                                         Defendant - Appellee

  Originating Case Information:

 District Court No: 1:13-cv-05702
 Northern District of Illinois, Eastern Division
 District Judge Rebecca R. Pallmeyer


Upon consideration of the MOTION FOR VOLUNTARY DISMISSAL, filed on
November 28, 2018, by counsel for the appellant,

IT IS ORDERED that this case is DISMISSED, pursuant to Federal Rule of Appellate
Procedure 42(b).


 form name: c7_FinalOrderWMandate(form ID: 137)
